Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stearns et al. (2007/0088275) in view of Rudolf (WO2014/077806) “submitted by applicant”.
With respect to claims 1, 9, 14, 15, Stearns discloses an insufflation system (500, 4000) for use with a pulsatile insufflation pump operable at a set pressure, as set forth in paras[0093, 0095], the insufflation system comprising a pressure conditioning apparatus (4030) as best seen in FIGS.40, 41, configured to receive a discontinuous insufflation gas flow from the pulsatile insufflation pump (4020,4060,4161) and deliver a substantially consistent insufflation gas flow to a surgical site at a site pressure, as set forth in paras[0137-0143], a first fluid coupling (4011,4014) fluidly coupled to the pressure conditioning apparatus (4030) and configured to couple to the pulsatile insufflation pump (4020,4060,4161); and a second fluid coupling (4013,4015,4016) fluidly coupled to the pressure conditioning apparatus (4030) and configured to couple to the surgical site , as best seen in FIGS.11, 39, wherein a difference between the site pressure and the set pressure of the insufflation pump defines a pressure loss and wherein the system is configured to reduce the pressure loss, as set forth in paras[0105-0106] and as best seen in FIGS.7a-7c.

Therefore, given the teaching of Rudolf, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stearns, as taught by Rudolf, to expand and contract responsive to a pressure of the gas flow.
With respect to claims 3, 13, selecting a volume of 6.5 liters is merely one of several straightforward possibilities one of ordinary skill would select depending on the circumstances, in order to select an appropriate volume for the pressure apparatus.
With respect to claim 5, Stearns discloses flow splitter and a third fluid conduit, as set forth in para[0032].
With respect to claims 6, 12, Stearns discloses a return lumen having an upstream end configured to fluidly couple to the surgical site and a downstream end opposite the upstream end, and a one way valve fluidly coupled to the downstream end and the first fluid coupling, as best seen in FIG.40, and as set forth in paras[0032-0034,0100].
With respect to claims 7, 8, Stearns discloses a first return conduit configured to fluidly couple to the surgical site a second return conduit fluidly coupled to the pressure conditioning apparatus and a suction device (2255) fluidly coupled to the first return conduit and the second return conduit to define an insufflation gas return, as best seen in at least FIG.22.

With respect to claim 11, Rudolf teaches of bulbous shape, any other shape, such as rectangular could be easily considered by one of ordinary skill in the art, since the device would have performed equally as well.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stearns et al. (2007/0088275) in view of Rudolf (WO2014/077806) in view of Booth et al. (2002/0128603).
It is noted that Stearns fails to teach of the first fluid coupling having a first inner diameter and the second fluid coupling having a second inner diameter that is relatively large compared to the inner diameter to reduce the pressure loss, as claimed by applicant. However, in similar art, Booth provides the evidences of the use of a first fluid coupling (10) having aa first inner diameter and the second fluid coupling 20 having a second inner diameter that is relatively large compared to the inner diameter to help regulate the pressure.
Therefore, given the teaching of Booth, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stearns, as taught by Booth to help regulate the pressure.
Response to Amendment
Applicant’s arguments, see remarks, filed 12/6/21, with respect to the rejection(s) of claim(s) 1-1-8 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rudolf. See rejection above.
Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO PHILOGENE whose telephone number is (571)272-4716. The examiner can normally be reached M-F 8:00-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Eduardo can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEDRO PHILOGENE/Primary Examiner, Art Unit 3773                                                                                                                                                                                                        January 5, 2022